DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-16, and 21-25 are pending, with claims 1-3, 6-9, 15-16, 21, and 23-24 currently amended and claim 25 new. Claims 5 and 17-20 are cancelled.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 9 filed on January 26, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on August 04, 2020 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US PG-Pub No.: 2016/0211212 A1, hereinafter, “Chao”), prior art of record.

[AltContent: arrow]
    PNG
    media_image1.png
    756
    518
    media_image1.png
    Greyscale


Regarding claim 1, Chao discloses an integrated circuit (IC) structure (an integrated circuit including a power network 100; see Chao, ¶ [0001] and FIGs. 1A, 1B, 2A, 2B, and 4A shows different views of 100) comprising:
a first power rail (122 for VDD, ¶ [0022]) positioned at a power rail level (M2, FIG. 1B) and oriented in a power rail direction (X direction, FIG. 1B);
a second power rail (another 122 for VSS, FIG. 1A) positioned at the power rail level (M2, FIGs. 1A and 1B) and oriented in the power rail direction (X direction, FIG. 1A);
a plurality of first metal segments (118, FIG. 1B) positioned at a first metal level (M3, FIG. 1B) above the power rail level (M2, FIG. 1B), the plurality of first metal 
a first set of pairs of first metal segments (a first set pairs of 118, annotated FIG. 1B above) alternating with a second set of pairs of first metal segments (a second set pairs of 118, annotated FIG. 1B above);
relative to the power rail direction (X-direction), each pair of the first set (one first set pair of 118) is separated from another pair of the first set (another first set pair of 118) by a corresponding pair of the second set (one second pair of 118, annotated FIG. 1B above); and
relative to the power rail direction (X-direction), each pair of the second set (one second pair of 118) is separated from another pair of the second set (another second pair of 118) by a corresponding pair of the first set (one first pair of 118, annotated FIG. 1B above);
a plurality of first vias (120, ¶ [0022] and FIG. 1B) between the power rail level (M2) and the first metal level (M3), each first via of the plurality of first vias (120) being positioned at a location where a corresponding first metal segment of the plurality of first metal segments (120) correspondingly overlaps the first or second power rails (122, FIGs. 1A and 1B);
a plurality of second metal segments (114, ¶ [0022]) positioned at a second metal level (M4, FIG. 1B) above the first metal level (M3, FIG. 1B), the plurality of second metal segment (114) being oriented in the power rail direction (X direction, FIG. 1B);

each second metal segment (114) in the first set overlapping the first power rail (122, FIGs. 1B, 2A and 4A) but being free from overlapping the second power rail (another 122; FIG. 1B discloses that 114 overlap 122, and FIGs. 2A and 4A disclose that one 114 only overlaps one 122);
a plurality of second vias (116, ¶ [0022]) between the first metal level (M3) and the second metal level (M4), each second via of the plurality of second vias (116) being positioned at a location above a corresponding first via of the plurality of first vias (120); and
one or more power straps (102, ¶ [0022]) positioned at a power strap level (M7, FIG. 1B) above the second metal level (M4, FIG. 1B);
wherein:
the IC structure (the IC structure including 100) is configured to electrically connect the one or more power straps (102) correspondingly to the first or second power rails (122, FIG. 1B);
each first metal segment of the plurality of first metal segments (118) has a width corresponding to a predetermined minimum width for the first metal level (M3, ¶ [0026]; since the value of the predetermined minimum width for the first metal level is not defined in the claim, 118 can have a width of predetermined minimum width); and
the power strap (102) has a width greater than a predetermined minimum width for the power strap level (since the value of the predetermined minimum width for the power strap level is not defined in the claim, 102 can have a width greater than a predetermined minimum width).

However, Chao discloses a top view with multiple power rails (122, FIG. 1A), and a cross-sectional view showing one 114 overlapping one 122 (FIGs. 1B, 2A and 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the plurality of second metal segments 114 include second set; each second metal segment in the second set (another set 114) overlapping the second power rail (another 122 for VSS) but being free from overlapping the first power rail (122 for VDD), as shown in FIGs. 1B, 2A, and 4A, in order to form a matrix for power network.

Regarding claim 2, Chao discloses the IC structure of claim 1, wherein: the power strap (102) is one power strap of a plurality of power straps (102) oriented in the first metal level direction (Y direction, ¶ [0023] and FIG. 1B); the IC structure further comprises: a plurality of third metal segments (110, ¶ [0022]) at a third metal level (M5) above the second metal level (M4, FIG. 1B), the plurality of third metal segments (110) being oriented in the first metal level direction (Y direction, ¶ [0024] and FIG. 1B); a plurality of third vias (112, ¶ [0024]) between the second metal level (M4) and the third metal level (M5, FIG. 1B), each third via of the plurality of third vias (112) being positioned at a location at which a third metal segment of the plurality of third metal segments (110) correspondingly overlaps the first or second power rails (122, FIG. 1B); 

Regarding claim 3, Chao discloses the IC structure of claim 1, wherein: the plurality of first vias (120) is organized into first sets (120 corresponding to the first sets 118, annotated FIG. 1B above) and second sets (120 corresponding to the second sets 

Regarding claim 4, Chao discloses the IC structure of claim 3, wherein: each pair of first metal segments of the first set of pairs of first metal segments (the first set 118) and of the second set of pairs of first metal segments (the second set 118) has a first pitch (pitch between each pair, annotated FIG. 1B); the pairs of first metal segments of the first set of pairs of first metal segments and the pairs of first metal segments of the second set of pairs of first metal segments have a second pitch (B, annotated FIG. 1B above).
Chao fails to explicitly disclose that the second pitch is a multiple of the first pitch.
However, Chao discloses that the second pitch is at least twice of first pitch (FIG. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second pitch a multiple of the first pitch, since when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum ranges. See MPEP § 2144.05(II)(A).
claim 6, Chao discloses the IC structure of claim 1, further comprising: a plurality of third metal segments (110, ¶ [0022]) positioned at a third metal level (M5) above the second metal level (M4, FIG. 1B), the plurality of third metal segments (110) being oriented in the first metal level direction (X direction, FIG. 1B) and including a first set of third metal segments (annotated FIG. 1B above) alternating with a second set of third metal segments (annotated FIG. 1B above); and a plurality of third vias (112, ¶ [0022]), each third via of the plurality of third vias (112) being positioned at a location where a corresponding third metal segment of the first set of third metal segments (110 in annotated FIG. 1B above) correspondingly overlaps the first or second power rails (122); and wherein each third metal segment of the plurality of third metal segments (110) has a width corresponding to a predetermined minimum width for the third metal level (M5, since the value of the predetermined minimum width for the third metal level is not defined in the claim, 110 can have a width of a predetermined minimum width).

Regarding claim 7, Chao discloses the IC structure of claim 6, wherein: each second metal segment of the plurality of second metal segments (114) electrically connects a corresponding second via of the plurality of second vias (116, ¶ [0022]) to a corresponding third via of the plurality of third vias (112); and each second metal segment of the plurality of second metal segments (114) has a width corresponding to a predetermined minimum width for the second metal level (M4, since the value of the predetermined minimum width for the second metal level is not defined in the claim, 114 can have a width of a predetermined minimum width).
claim 8, Chao discloses the IC structure of claim 6, wherein: the second metal segments (114) correspondingly electrically connect the plurality of second vias (116) to the plurality of third vias (112); and each second metal segment (114) has a width greater than a predetermined minimum width for the second metal level (M4, since the value of the predetermined minimum width for the second metal level is not defined in the claim, 114 can have a width greater than a predetermined minimum width).

Regarding claim 9, Chao discloses an integrated circuit (IC) structure (an integrated circuit including a power network 100; see Chao, ¶ [0001] and FIGs. 1A, 1B, 2A, 2B, and 4A shows different views of 100) comprising:
a first power rail (122 for VDD, ¶ [0022]) positioned at a power rail level (M2, FIG. 1B) and oriented in a power rail direction (X direction, FIG. 1B);
a second power rail (another 122 for VSS, FIG. 1A) positioned at the power rail level (M2, FIGs. 1A and 1B) and oriented in the power rail direction (X direction, FIG. 1A);
a first metal segment (one 114, FIG. 1B) positioned at a metal segment level (M4, FIG. 1B) above the power rail level (M2, FIG. 1B), the first metal segment (114) being oriented in the power rail direction (X-direction, FIG. 1B);
a second metal segment (another 114) positioned at the metal segment level (M4), the second metal segment (another 114) being oriented in the power rail direction (X-direction, FIG. 1B);

a plurality of metal stubs (110, FIG. 1B) positioned at a metal stub level (M5, FIG. 1B) above the power rail level (M2, FIG. 1B), each metal stub of the plurality of metal stubs (110) overlapping either the first power rail or the second power rail (122, FIG. 1B) and being oriented in the metal strap direction (Y-direction, FIG. 1B);
the plurality of metal stubs (110) being arranged as a first set of pairs of the metal stubs (annotated FIG. 1B above) alternating with a second set of pairs of the metal stubs (annotated FIG. 1B above);
relative to the power rail direction (X-direction), each pair of the first set (one pair of first set of 110, annotated FIG. 1B above) being separated from another pair of the first set by a corresponding pair of the second set (one pair of second set of 110); and
relative to the power rail direction (X-direction), each pair of the second set (one pair of second set of 110, annotated FIG. 1B above) is separated from another pair of the second set by a corresponding pair of the first set (one pair of second set of 110);

a second power strap (another 102) positioned at the power strap level (M7); and
a plurality of via arrays (120+116+112+108+104, FIG. 1B), a number of the via arrays (5) being one less than a total number of metal levels (6, FIG. 1B), each via array (120+116+112+108+104) including vias positioned at locations at which metal elements of corresponding adjacent metal levels overlap (FIG. 1B); and
wherein:
the IC structure is configured to electrically connect the first power strap (102) to the first power rail (122 for VDD, FIG. 1B) and to separately electrically connect the second power strap (another 102) to the second power rail (another 122 for VSS, FIGs. 1A and 1B);
each metal strap of the plurality of metal straps (118) has a width corresponding to a predetermined minimum width for the metal strap level (M3, since the value of the predetermined minimum width for the metal strap level is not defined in the claim, 118 can have a width of a predetermined minimum width);
each metal stub of the plurality of metal stubs (110) has a width corresponding to a predetermined minimum width for the metal stub level (M5, since the value of the predetermined minimum width for the metal stub level is not defined in the claim, 110 can have a width of a predetermined minimum width);

each of the first power strap (one 102) and the second power strap (another 102) has a width greater than a predetermined minimum width for the power strap level (M7, since the value of the predetermined minimum width for the power strap level is not defined in the claim, 102 can have a width of greater than a predetermined minimum width for the power strap level).
Chao fails to explicitly disclose that the second metal segment (another 114) overlaps the second power rail (another 122 for VSS) but is free from overlapping the first power rail (122 for VDD).
However, Chao discloses a top view with multiple power rails (122, FIG. 1A), and a cross-sectional view showing one 114 overlapping one 122 (FIGs. 1B, 2A and 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second metal segments overlapping the second power rail (another 122 for VSS) but being free from overlapping the first power rail (122 for VDD), as shown in FIGs. 1B, 2A, and 4A, in order to form a matrix for power network.

Regarding claim 10, Chao discloses the IC structure of claim 9, wherein: the first power strap (one 102) is one first power strap of a plurality of first power straps (left two 102, FIG. 1B) oriented in the metal strap direction (Y direction, FIGs. 1A and 1B); the second power strap (another 102) is one second power strap of a plurality of second 

Regarding claim 11, Chao discloses the IC structure of claim 9, wherein: the metal segment level (M4) is a level above the metal strap level (M3), and the metal stub level (M5) is a level above the metal segment level (M4); the plurality of metal straps (118) includes: a first set of pairs of metal straps (annotated FIG. 1B above) alternating with a second set of pairs of metal straps (annotated FIG. 1B above); the first metal segment (one 114) is one first metal segment of a plurality of first metal segments (114); each first metal segment of the plurality of first metal segments (114) overlaps the first power rail (122) at locations at which a corresponding pair of the first set of pairs of metal straps (118) overlap the first power rail (122); the second metal segment (another 104) is one second metal segment of a plurality of second metal segments (114); each second metal segment of the plurality of second metal segments (114) overlaps the second power rail (another 122) at locations at which a corresponding pair of the second set of pairs of metal straps (118) overlap the second power rail (another 122; 

Regarding claim 12, Chao discloses the IC structure of claim 11, wherein: each pair of metal straps of the first set of pairs of metal straps (first pair of 118) and the second set of pairs of metal straps (second pair of 118) has a first pitch (a pitch between the first pair of 118); the pairs of metal straps of the first set of pairs of metal straps and the pairs of metal straps of the second set of pairs of metal straps have a second pitch (B, annotated FIG. 1B above).
Chao is silent regarding that the second pitch is a multiple of the first pitch.
However, Chao discloses that the second pitch is at least twice of first pitch (FIG. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second pitch a multiple of the first pitch, since when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum ranges. See MPEP § 2144.05(II)(A).

Regarding claim 24, Chao discloses the IC structure of claim 3, wherein: each pair of the first set and of the second set of (118) has a first pitch (annotated FIG. 1B 
Chao fails to explicitly disclose that the second pitch is a multiple of the first pitch.
However, Chao discloses that the second pitch is at least twice of first pitch (FIG. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second pitch a multiple of the first pitch, since when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum ranges. See MPEP § 2144.05(II)(A).

Regarding claim 25, Chao discloses the IC structure of claim 9, wherein: each pair of the first set (annotated FIG. 1B above) and of the second set (annotated FIG. 1B above) has an intra-pair pitch (FIG. 1B); the pairs of the first set and the pairs of the second set (annotated FIG. 1B above) have an inter-pair pitch (B, annotated FIG. 1B above); the inter-pair pitch (B) is greater than the intra-pair pitch.
Chao fails to explicitly disclose that the inter-pair pitch is a multiple of the intra-pair pitch.
However, Chao discloses that the inter-pair pitch is at least twice of the intra-pair pitch (FIG. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the inter-pair pitch a multiple of the intra-pair pitch, since when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum ranges. See .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US PG-Pub No.: 2016/0211212 A1, hereinafter, “Chao”), prior art of record, as applied to claim 1 above, and further in view of Wang et al. (US PG-Pub No.: 2013/0154128 A1, hereinafter, “Wang”), prior art of record.
Regarding claim 22, Chao discloses the IC structure of claim 1.
Chao fails to explicitly disclose that each long pillar has a length less than or equal to Blech length.
However, Blech length is defined as a length of conductor, and at this length or below, no electromigration occurs. Wang discloses a power distribution structure with each interleaved metal segment having a length shorter than Blech length (see Wang, ¶ [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chao’s each long pillar having a length less than or equal to Blech length, as taught by Wang, in order to alleviate electromigration (Wang, ¶ [0018]).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US PG-Pub No.: 2016/0211212 A1, hereinafter, “Chao”), prior art of record, in view of Wang et al. (US PG-Pub No.: 2013/0154128 A1, hereinafter, “Wang”), prior art of record.
Regarding claim 21, Chao discloses an integrated circuit (IC) structure (100; see Chao, FIGs. 1A, 1B, 2A, 2B, and 4A) comprising:

first metal segments (118 connecting 122, ¶ [0022]), configured as short pillars or configured as long pillars (“short pillar” and “long pillar” are broad, 118 can be considered either as short pillars or long pillars), and positioned at a first metal level (M3, FIG. 1B) above the power rail level (M2), the first metal segments (118) being oriented in a first metal direction (Y direction, FIG. 1B) perpendicular to the power rail direction (X direction, FIG. 1B);
the first metal segments (118) including a first set of pairs of first metal segments (annotated FIG. 1B above) alternating with a second set of pairs of first metal segments (annotated FIG. 1B above);
relative to the power rail direction (X-direction), each pair of the first set (annotated FIG. 1B above) is separated from another pair of the first set by a corresponding pair of the second set (annotated FIG. 1B above); and
relative to the power rail direction (X-direction), each pair of the second set (annotated FIG. 1B above) is separated from another pair of the second set by a corresponding pair of the first set (annotated FIG. 1B above);
first vias (120, ¶ [0022] and FIG. 1B) between the power rail level (M2) and the first metal level (M3), the first vias (120) being positioned at locations where corresponding ones of the first metal segments (118) overlap the power rail (122, FIG. 1B);
second metal segments (114, ¶ [0022]), configured as short pillars, and positioned at a second metal level (M4, FIG. 1B) above the first metal level (M3), the 
second vias (116, ¶ [0022]) between the first metal level (M3) and the second metal level (M4), the second vias (116) being positioned at locations above corresponding ones of the first vias (120, FIG. 1B); and
third metal segments (110, [0022]), configured as short pillars or configured as long pillars, and positioned at a third metal level (M5, FIG. 1B) above the second metal level (M4), the third metal segments (110) overlapping the second metal segments (114) and being oriented in the first metal direction (Y direction, FIG. 1B); and
wherein:
the IC structure is configured to electrically connect the power rail (122) to the third metal segments (110, FIG. 1B); and
a long axis of each short pillar is substantially shorter than a shortest long axis of the long pillars (short and long are relative terms, for example, in FIG. 1B, 114 can be short pillars and 122 and 106 can be long pillars and a long axis of each short pillar is shorter than a shortest long axis of the long pillars; substantially is interpreted as overall accordingly Merriam-Webster).
Chao is silent regarding that a long axis of each long pillar has a length less than Blech length. 
However, Blech length is defined as a length of conductor, and at this length or below, no electromigration occurs. Wang discloses a power distribution structure with each interleaved metal segment having a length shorter than Blech length (see Wang, ¶ [0018]).


Regarding claim 23, Chao in view of Wang discloses the IC structure of claim 21, wherein: the first vias (120) electrically connects the first set of pairs of first metal segments to the power rail (122) and is free from electrically connecting the second set of pairs of first metal segments to the power rail (annotated FIG. 1B above); and each one of the second metal segments (note: to meet this limitation, only 114 connecting 122 for VDD) overlaps the power rail (122) at locations at which a corresponding pair of the first set of pairs of first metal segments (the first set 118) overlap the power rail (122) and is free from overlapping the power rail (122) at locations at which the second set of pairs of first metal segments (the second set 118) overlap the power rail (122, annotated FIG. 1B above).

Allowable Subject Matter
Examiner indicated the allowable subject matter for claim 9 with 35 U.S.C. §112 rejections on August 04, 2020. However, claim 9 is currently amended by deleting the indicated allowable subject matter in order to overcome 35 U.S.C. §112 rejections. Therefore, the currently amended claim 9 is not allowable.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious all limitations of claim 13 including that the metal stub level is a level above the power rail level, the metal segment level is a level above the metal stub level, and the metal strap level is a level above the metal segment level; the plurality of metal straps includes: a first set of metal straps alternating with a second set of metal straps; each metal strap of the first set of metal straps overlaps a corresponding first metal segment of the plurality of first metal segments; and each metal strap of the second set of metal straps overlaps a corresponding second metal segment of the plurality of second metal segments.
The prior art of record neither anticipates nor renders obvious all limitations of claim 14 including that the metal segment level is a level above the metal stub level, and the metal strap level is a level above the metal segment level; the plurality of metal straps includes: a first set of metal straps alternating with a second set of metal straps; each metal strap of the first set of metal straps is electrically connected to the first metal segment; and each metal strap of the second set of metal straps is electrically connected to the second metal segment

Response to Arguments
Applicant's arguments filed on January 26, 2021 have been fully considered but they are not persuasive. Applicant alleged that Chao fails to discloses that each pair of the first set 118 is separated from another pair of the first set 118 by a corresponding pair of the second set 118 (Remarks, page 14). Examiner respectfully disagrees. As shown in annotated FIG. 1B above, a triplets includes a pair. Therefore, Chao does discloses that each pair of the first set 118 (annotated FIG. 1B above) is separated from another pair of the first set 118 (annotated FIG. 1B above) by a corresponding pair of the second set 118 (annotated FIG. 1B above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892